Citation Nr: 0804635	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-31 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSESES AT HEARING ON APPEAL

Appellant, S.F., and B.R.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1963 to December 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating determination 
of the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a Travel Board hearing at the RO in 
December 2007.  


FINDING OF FACT

The veteran has a current diagnosis of PTSD that competent 
medical professionals have attributed to an in-service 
stressor for which there is credible supporting evidence.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e. DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th Ed.) (1994); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the claimed 
stressor.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

The veteran is claiming that his stressor involved a personal 
assault, and therefore falls within the category of 
situations in which it is not unusual for there to be an 
absence of service records documenting the events the veteran 
has alleged.  See e.g., Patton v. West, 12 Vet. App. 272, 281 
(1999).

Analysis

The record shows current diagnoses of PTSD that are presumed 
to have been made in accordance with 38 C.F.R. § 4.125.  See 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that a 
mental health professional's diagnosis of PTSD is presumed to 
be in accordance with DSM-IV criteria).

The July 2005 VA examiner and two VA treatment providers have 
attributed the diagnosis of PTSD to the in-service personal 
assault reported by the veteran.  Thus, there is medical 
evidence linking the current diagnosis to the in-service 
stressors.

There is also ample evidence of behavioral changes as shown 
by the veteran's continuing psychiatric problems subsequent 
to service and the statements and testimony of the veteran's 
social worker who has known him for many years.  Moreover, 
the testimony of S.F. at the December 2007 hearing also 
portrays the impact that the inservice stressor has had on 
the veteran's life throughout the years.  In short, the 
elements for service connection for PTSD are established.  
38 C.F.R. § 3.304(f).  The appeal is therefore, granted.


ORDER

Service connection for PTSD is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


